MEMORANDUM**
Calvin Wollfolk appeals pro se the district court’s judgment on the pleadings for his former employer United Parcel Service (“UPS”) in his wrongful termination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.2001), and we affirm.
The district court properly held that res judicata bars Wollfolk’s action because his current and prior claims all stem from his April 1999 termination by UPS; the prior judgment was final and on the merits; and the parties to the two actions are the same.1 See Sanchez v. City of Santa Ana, *670936 F.2d 1027, 1036 (9th Cir.1990) (applying California res judicata law).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. See Woolfolk v. United Parcel Service, Inc., No. 01-15574, 2002 WL 1333783 (9th Cir. June 14, 2002) (unpublished memorandum disposition).